RULEY, JUDGE:
A contractor employed by the respondent as its agent was removing snow from 1-64 on January 22, 1978, when its end-loader caught the end of an expansion joint in the roadway, bending it upward four inches. The contractor did not report the incident. A courtesy patrol driver reported it sometime before 11:00 A.M., and the respondent’s witness testified that the damage was repaired by 11:30.
*205Sometime shortly before the damage was repaired, the claimant’s car struck the bent expansion joint, damaging his automobile’s exhaust system in the amount of $92.24. There is no evidence of any contributory negligence of the claimant.
General principles of tort and agency law require that the Court find the respondent liable. The contractor damaged the expansion joint, and negligently failed to make any effort to notify the respondent or warn motorists. Any such effort could have prevented the damage to the claimant’s car. “Where an agent acts negligently in the regular course of his employment, the law is well settled that the prnicipal must bear the consequences of his agent’s negligence * * *”. 1A M.J., “Agency”, §86. The contractor negligently performed his appointed task; the respondent is therefore liable to the claimant. Accordingly, an award is hereby made in the amount of $92.24.
Award of $92.24.